Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 29, 2018                                                                                         Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  156284                                                                                                  David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 156284
                                                                    COA: 337141
                                                                    Saginaw CC: 08-030784-FC
  ROBERT DERRELL RUCKER,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the July 18, 2017 order
  of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 29, 2018
           s0521
                                                                               Clerk